Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	The Amendment filed August 18, 2021 in response to the Office Action of May 19, 2021 is acknowledged and has been entered.  Claims 1, 3, 5, 6, 12-14 have been amended. Claims 19-20, 26-28, 30, 32-35, 37-42, 44-56 and 58-62 have been cancelled. 
2.	Claims 1-18, 21-25, 29, 31, 36, 43, and 57 are currently being examined.
Rejections Maintained
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claim 1-6, 11-18, 25, 29, 31, 36, 43, and 57 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of US Patent No. 11,008,548 (Martin et al. May 18, 2021, application 16/908,030) in view of Jena et al. (Blood Aug. 19, 2010 116(7): 1035-1044), Jena for the reasons of record. 
The ‘548 claims are drawn to:
1. A genetically-modified human T cell comprising in its genome a cassette comprising the nucleic acid sequence of SEQ ID NO: 74, wherein said cassette is positioned within a T cell receptor (TCR) alpha constant region gene.2. The genetically-modified human T cell of claim 1, wherein said cassette is positioned within a sequence consisting of SEQ ID NO: 58 within said TCR alpha constant region gene.3. The genetically-modified human T cell of claim 2, wherein said cassette is positioned between nucleotide positions 13 and 14 of SEQ ID NO: 58.

SEQ ID NO: 74 encodes a CD19-CAR (73161).  See ¶¶ 0176, 0266, Example 12 and Fig. 28A. 
SEQ ID NO: 74 comprises the currently claimed SEQ ID NO: 4. See Appendix
SEQ ID NO: 4 encodes SEQ ID NO: 8 which comprises SEQ ID NOs: 10, 11 and 15. 
The ‘548 claim do not specifically teach nucleic acids making the genetically modified T cell or treating cancer.
Jena teaches as set forth above. 
It would have been prima facie obvious at the time the invention was filed given that the level of skill in the art was high to combine the teachings of  the ‘548 claims and  Jena and make .

Response to Arguments
Applicant argues that the present claims are not obvious in view of the ’548 Patent claims, at least because the nucleic acid sequence set forth as SEQ ID NO: 74 in the ’548 Patent does not render obvious the nucleic acid sequence set forth as SEQ ID NO: 4 in the present Application. The sequence of SEQ ID NO: 74 of the ’548 patent, which consists of a recombinant DNA cassette, spans over 3,880 nucleotides in length (see ’548 Patent at cols. 145-146 (sequence listing)). In contrast, present SEQ ID NO: 4 is only 126 nucleotides in length. There are no guideposts in the ’548 claims directing one of skill in the art to this (or any) particular 126-nucleotide sequence within the 3,880 nucleotides of SEQ ID NO: 74. In the absence of such guideposts, an assertion that SEQ ID NO: 74 “comprises” a sequence corresponding to SEQ ID NO: 4 is insufficient to establish a prima facie case of obviousness-type double patenting as to claims 1 and 13, and their dependencies. For these reasons, this rejection should be withdrawn.

	Applicant's arguments have not been found persuasive and the rejection is maintained.  The instant claims drawn to nucleic acids comprising SEQ ID NO: 4, which encodes SEQ ID NO: 8 which comprises SEQ ID NOs: 10, 11 and 15 are open ended.  There is no need to identify the specific SEQ ID NO: 4 sequence in SEQ ID NO: 74 with a guidepost because the 
Conclusion
4.	All other objections and rejections recited in the Office Action of May 19, 2021 are withdrawn in view of Applicant’s amendments, arguments and filing of a terminal disclaimer.
5.	Claim 1-6, 11-18, 25, 29, 31, 36, 43, and 57 are rejected.  Claims 7-10 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	No claims allowed.
7.  	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
8. 	The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. The extension of AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Peter J Reddig/
Primary Examiner, Art Unit 1642